We are of opinion that the statute of frauds has no application to this case. The plaintiff and the defendant were partners, engaged in the single transaction of procuring options for coal lands, and reselling them at a profit. The profits were to be divided between them. It was held in Benjamin v. Zell, 100 Pa. 33, that an interest in contingent profits, arising from a sale of real estate, to be made thereafter, does not amount to an interest in the land itself, within the meaning of the statute of frauds. It would be a novel doctrine to hold that a partnership agreement must be in writing because the subject-matter of the partnership was dealing in real estate. The plaintiff brought this action to recover his share in the partnership profits of a single transaction, and the only question of importance in the case was, whether the partnership had expired prior to the transaction in question. This was a question of fact which was properly submitted to the jury, and their verdict ends the case.
  Judgment affirmed.
 *Page 111